37 F.3d 1501NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Elius REED, Plaintiff-Appellant,v.AMAX COAL COMPANY, et al., Defendants-Appellees.
No. 93-1721.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 6, 1994.*Decided Oct. 24, 1994.

Before PELL, COFFEY and EASTERBROOK, Circuit Judges.

Order

1
In 1981 Amax Coal Company fired Elius Reed for sleeping on the job.  He sued and lost.   Reed v. Amax Coal Co., 971 F.2d 1295 (7th Cir.1992).  Undeterred, he sued again--and predictably lost again.  The district court gave two grounds:  the statute of limitations (more than a decade having elapsed since the discharge) and the preclusive effect of the first decision.  Both grounds are correct, and no further analysis is necessary.  See  DelCostello v. Brotherhood of Teamsters, 462 U.S. 151 (1983);   Montana v. United States, 440 U.S. 147 (1979).


2
Two procedural issues deserve brief comment.  First, we have appellate jurisdiction.  Although the notice of appeal is careless about the date of the orders appealed from, the purport of the document is clear.  See  Foman v. Davis, 371 U.S. 178 (1962);   Chaka v. Lane, 894 F.2d 923 (7th Cir.1990).  Second, Reed's attempt to challenge the adverse decision by imputing bias to the judicial officers is unavailing.  There is no evidence of such "bias" other than the adverse decisions in the case, which do not suffice.   Liteky v. United States, 114 S. Ct. 1147 (1994).


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  Reed filed such a statement, but on full consideration we conclude that oral argument is unnecessary.  The appeal is submitted for decision on the briefs and record